DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it contains the term “Disclosed”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,9,10-12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2019/0081810 (cited by Applicant).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
In regard to claims 1,2,9,13,15, and 16, 2019/0081810 show in Fig. 19 an electronic device and method for supporting a communication environment between different electronic devices, the server comprising: a communication circuit; a memory; and a processor electrically connected to the communication circuit and the memory, wherein the processor is configured to: receive a first voice signal transmitted from a second electronic device to a first electronic device through the communication circuit (S 1920), and allow the first electronic device to transmit network connection information for connecting with the server to the second electronic device based on whether the first voice signal corresponds to a second voice signal stored in the memory (S 1970).
In regard to claim 10, 2019/0081810 show a system that contains a microphone. Wakeup signals are commands used to activate the microphone (para 0051). 
In regard to claims 11 and 12, 2019/0081810 show a speaker that can output voice data (para 0132) and sentences. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8,14,15,17,18,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0081810 in view of Mutagi et al. (10,825,454).
In regard to claims 3-5,17, and 18, 2019/0081810 show the device and method discussed above. They do not specifically associate identification and access of the second electronic device with a user account when the voice signals correspond. Mutagi et al. show an intelligent which compares voice signals and assign access based on audio received (Fig. 4B). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature to the server because it provides more user flexibility.  
In regard to claims 6-8,14,15,19, and 20, 2019/0081810 show the device and method discussed above. They do not specifically show the second electronic device is registered in a specified place. Mutagi et al. show a system and method that includes registering devices in a specified place (Fig. 2). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more user friendly. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al. (10,798,548) show a system and method for Bluetooth technology in controlling  and registering devices by voice signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 11, 2022